Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group IV in the reply filed on 2/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is crawn to a method of forming a “ceramic filter” using an additive manufacturing process. The claim then recites the steps of a generic additive manufacturing process and describes the 3D digital model of the ceramic filter to be used in the additive manufacturing process. The claim recites “forming each section of the plurality of sections of the 3D digital model…on top of a pervious section”. This is referring back to the digital model.

Claim 27 recites “to subsequently case the ceramic filter”. It is unclear if there is any physical product produced by the method or if it is a digital modeling method intended for use in creating a ceramic filter. For the reasons explained with respect to Claim 23 above, Claim 27 is also indefinite.
Claim 28 recites “to subsequently produce the ceramic filter”. It is unclear if the claim requires a physical production of the filter or simply the CAD/3D model design of an intended material. It is interpreted that the method is to the forming of the 3D model and design, not the physical product.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-28 are under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachs et al. (USP 5204055) and further in view of Etoh et al. (USP 5221479).
Claims 23-28: Sachs et al. teach a method for making a porous ceramic material (col. 2, lines 59-68). The product to be made is modeled in 3D and then 2D slices are made (Figs 11 and 12). CAD operations are used to create the model wherein slices are made using an algorithm (col. 9, lines 37-55). The slices are used by the computer to distribute material in sections/slices to build the final product (col. 1, lines 3-65). The material is porous (Claim 6).
Sachs et al. do not teach that the porous ceramic material is a filter wherein the pores on one side are greater than those on the other side.
Etoh et al. ceramic membranes for use in separating particles (col. 2, lines 1-9). They also teach an anisotropic membrane comprising pores having diameters that change continuously through the membrane (col. 4, lines 54-68). Anisotropic pore structure allows for increased amount of fluid that can be filtered and improved pressure distribution (col. 7, lines 1-54).
One of ordinary skill in the art at the time of the invention would have found it obvious to making Sachs et al.’s 3D digital model that of a ceramic material that having an anisotropic porous structure because Sachs et al. teaches that the 3D additive manufacturing method can be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778